ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-082, recommending on the record certified to the Board pursuant to Rule l:20-4(f)(default by respondent), that JACK S. COHEN, formerly of HADDONFIELD, who was admitted to the bar of this State in 1993, and who has been temporarily suspended from the practice of law since September 10, 2015, be disbarred for violating RPC 1.15(a)(knowing misappropriation of funds), RPC 8.1(b)(failure to cooperate with disciplinary authorities), RPC 8.4(b)(commission of a criminal act that reflects adversely on the attorney’s honesty, trustworthiness or fitness as a lawyer), RPC 8.4(c)(conduet involving dishonesty, fraud, deceit, or misrepresentation), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979)(knowing misappropriation of client trust funds), In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985)(knowing misappropriation of escrow or other funds), and In re Siegel, 138 N.J. 162, 627 A.2d 156 (1993) (knowing misappropriation of law firm funds);
And JACK S. COHEN having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that JACK S. COHEN be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that JACK S. COHEN be and hereby is permanently restrained and enjoined from practicing law; and it is further
*508ORDERED that JACK S. COHEN comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.